Citation Nr: 1508663	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability rating for corns and calluses of the first and fifth toes of the left foot, currently rated as 20 percent disabling.

2. Entitlement to an increased disability rating for corns and calluses of the first and fifth toes of the right foot, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO continued disability ratings of 20 percent for each foot for corns and calluses of the first and fifth toes of the left and right feet.

In February 2014, the Veteran had a Board Travel hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDINGS OF FACT

1. Corns and calluses of the first and fifth toes of the left foot are manifested by tenderness, pain, and limitation of endurance for weightbearing; producing impairment equivalent to severe injury of the foot.

2. Corns and calluses of the first and fifth toes of the right foot are manifested by tenderness, pain, and limitation of endurance for weightbearing; producing impairment equivalent to severe injury of the foot.



CONCLUSIONS OF LAW

1. Corns and calluses of the first and fifth toes of the left foot meet the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

2. Corns and calluses of the first and fifth toes of the right foot meet the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a December 2009 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

In the February 2014 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the February 2014 Travel Board hearing. The reports of VA examinations contain relevant findings that are sufficient to allow determinations on the ratings for the Veteran's service-connected feet disabilities.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. 

Ratings for Corns and Calluses of the Left and Right Feet

The Veteran contends that his service-connected disabilities of the left and right feet warrant disability ratings higher than the 20 percent ratings that are presently in effect.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. 

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra.

The RO assigned the 20 percent ratings for the disabilities of each of the Veteran's feet under 38 C.F.R. § 4.71a, Diagnostic Code 5284. The rating schedule provides for evaluating various foot disorders under Diagnostic Codes 5276 through 5284. Diagnostic Codes 5276 through 5283 address specific disorders, including flatfoot, claw foot, and others. Diagnostic Code 5284 addresses "other foot injuries," those that are not addressed under Diagnostic Codes 5276 through 5283. Under Diagnostic Code 5284, such other foot injuries are rated as 30 percent disabling if severe, 20 percent if moderately severe, and 10 percent if moderate. With actual loss of use of the foot, the injury is rated at 40 percent.

On VA examination in December 2009, the Veteran reported that he continued to have corns and calluses over the first and fifth toes of each foot. He stated that he had daily pain in those areas with standing and walking. He indicated that the pain limited him to 30 minutes of standing or walking. He related that he worked as a painter, and that his limitations on weightbearing caused limitations in performing his job. The examining physician stated that the Veteran walked with a normal gait. He observed corns and calluses over the medial and lateral first and fifth toes of each foot. In each foot, the range of motion of the toes was 50 percent of normal in each direction. There was mild arch collapse bilaterally. The arches were nontender to touch. Linear callus on the medial aspect of the left great toe was slightly tender to touch. A corn on the plantar aspect of the left great toe was tender to touch. A corn on the left fifth toe was slightly tender to touch. Linear callus on the medial aspect of the right great toe was markedly tender to touch. A corn on the plantar aspect of the right great toe was tender to touch. A corn on the right fifth toe was tender to touch. The examiner indicated that there was evidence of abnormal weightbearing. X-rays of the feet showed mild degenerative changes in the left tarsal bones, and otherwise unremarkable bones and joints in each foot. The examiner summarized that there was tenderness at the calluses, with particular tenderness at the plantar area of the right great toe. He noted that there was pain on manipulation of each foot. He found that pain and tenderness in the feet limited standing and walking.

Notes of VA treatment in 2010 through 2014 reflect ongoing findings of calluses on the feet.

The Veteran submitted records of leave that he took from work in 2005 through 2013. Those records showed that he took more than 760 hours of sick leave over that period.

During the February 2014 Travel Board hearing, the Veteran reported having swelling and constant soreness in both feet. He stated that the bilateral foot pain caused problems with standing and walking. He indicated that he wore prescribed shoe inserts, but that these did not reduce his foot pain. He related that the foot pain altered his gait. He reported that his work as a painter required standing and using ladders. He stated that his foot pain caused him to take time off work to rest his feet, at least as much as a couple of days per month.

Medical treatment and examination reports, and the Veteran's accounts, indicate that the calluses and corns on his feet produce tenderness and pain, and limit his endurance for standing and walking. The discomfort with and limitations on weightbearing are particularly significant as the Veteran's work as a painter requires significant periods of weightbearing and causes him to miss some time from work. Overall, the evidence tends to show that the corns and calluses on each foot have effects that are reasonably consistent with severe injury of the foot. The Board therefore grants a 30 percent rating under Diagnostic Code 5284 for the corns and calluses of each foot. There is no evidence that disability due to the corns and calluses that warrants a rating higher than 30 percent for either foot. The Veteran has not reported, and treatment notes and examination reports do not suggest, that he has actual loss of use of either foot.

The 30 percent ratings constitute the maximum schedular rating under Diagnostic Code 5284.  However, when there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1) (2014).

The corns and calluses on the Veteran's feet have not required frequent hospitalizations. Those foot disabilities cause him to miss some time from work, but not so much time that the disabilities can be said to interfere with work to a marked extent. The rating schedule criteria adequately contemplate the effects of the corns and calluses, and the schedule provides for higher ratings for greater levels of impairment. Therefore, it is not necessary to refer the issue of ratings for the disabilities of the feet for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects that the Veteran continues to hold full time employment, albeit with some time lost due to foot pain. He does not contend, and the record does not suggest, that the corns and calluses on his feet make him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.


ORDER

Entitlement to a 30 percent disability rating for corns and calluses of the first and fifth toes of the left foot, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a 30 percent disability rating for corns and calluses of the first and fifth toes of the right foot, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


